MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                              Nov 13 2019, 8:38 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald R. Shuler                                        Curtis T. Hill, Jr.
Barkes, Kolbus, Rife & Shuler, LLP                      Attorney General of Indiana
Goshen, Indiana
                                                        Tiffany A. McCoy
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Shannon J. Danley,                                      November 13, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-729
        v.                                              Appeal from the
                                                        Elkhart Superior Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Gretchen S. Lund, Judge
                                                        Trial Court Cause No.
                                                        20D04-1805-CM-1184



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019               Page 1 of 12
[1]   Shannon J. Danley (“Danley”) was convicted after a bench trial of battery1 as a

      Class A misdemeanor and was sentenced to one year with credit for three days

      served and the balance suspended to probation. Danley appeals and raises the

      following restated issues for our review:


                 I.       Whether sufficient evidence was presented to support his
                          conviction for battery; and


                 II.      Whether his sentence is inappropriate in light of the nature
                          of the offense and the character of the offender.


[2]   We affirm.


                                       Facts and Procedural History
[3]   On May 27, 2018, James Robinson (“James”) and his ex-wife Joanna Robinson

      (“Joanna”) (together, “the Robinsons”) were at the beach area of a local lake

      that was reserved for people in their neighborhood by the neighborhood

      association (“the beach”). Tr. at 25-26. Danley and his family were also at the

      beach for a graduation party, but there was limited interaction between the two

      groups. Id. at 26, 45. James and Joanna went home after staying at the beach

      for approximately an hour. Id. at 26. When Danley was getting ready to leave

      the beach after being there all day, he and his girlfriend Michelle Rittershouse

      (“Michelle”) could not find the keys to one of their vehicles. Id. at 61.




      1
          See Ind. Code § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 2 of 12
[4]   About an hour after James got home, Danley’s children went to James’s house

      looking for the lost car keys. Id. at 27, 61-62. Shortly thereafter, Danley and

      Michelle drove to James’s house. Id. at 27, 61-62. James asked if Danley had

      found his keys, and a verbal fight started between Joanna and Michelle about

      drugs. Id. at 27, 34, 36, 62. During the fight, about seven more people showed

      up outside James’s house. Id. at 29. Almost immediately the fight between

      Joanna and Michelle became physical with the women grabbing each other’s

      hair. Id. at 27, 62. James attempted to break up the fight by putting himself in

      between Joanna and Michelle to separate the women. Id. at 28. Danley ran up

      to James and told him that he did not “have a problem” with James and told

      him it is “a girl fight,” and to “get [his] girl.” Id. at 29, 62. After James was

      able to separate Joanna and Michelle, things calmed down for a moment, but

      people were still yelling at each other. Id. at 28-29.


[5]   In an attempt to diffuse the situation and to get people to leave his yard, James

      started to record what was happening with his cell phone. Id. at 30. Someone

      told James to “stop videotaping” and tried to knock the phone out of his hand.

      Id. James then stuck the phone into his back pocket and then was hit from

      behind, causing him fall to the ground. Id. at 31. James did not see who had

      hit him that first time. Id. James stood up, walked to his front doorstep, and

      saw Danley near him. Id. When James was near his front door, he was hit in

      the face for a second time by an older man with a beard who was wearing




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 3 of 12
      swimming trunks.2 Id. at 21-22, 33; Def.’s Ex. A. After being hit the second

      time, James ended up being held in a headlock by Danley. Tr. at 31-32.

      Danley held James in a headlock for approximately twenty seconds, asked

      James if he “had enough,” and then released James. Id. at 31, 62. As a result

      of this altercation, James had a black eye and sustained two cuts near his eye,

      which caused him pain and resulted in a scar on his face. Id. at 32-33.


[6]   Elkhart County Sheriff’s Department Officers Cory Oswald (“Officer Oswald”)

      and Antonio Mantey (“Officer Mantey”) responded to a dispatch regarding the

      altercation. Id. at 13-14, 40-41. Officer Oswald first approached the Robinsons’

      residence and noticed that Joanna appeared to be extremely upset and

      frustrated and that James was holding a wet napkin to his right eye and seemed

      confused as to what had transpired. Id. at 42-43. When James removed the

      napkin from his eye, Officer Oswald observed that the napkin had fresh blood

      on it and that James’s eye was swollen and had a laceration underneath it. Id.

      at 43. Based on his conversation with the Robinsons, Officer Oswald and

      Officer Mantey went to Danley’s residence to speak with him. Id. at 14, 43.


[7]   When the officers arrived at Danley’s address, there were numerous people at

      the residence. Id. at 14, 43-44. Danley identified himself to Officer Oswald

      with his name and date of birth. Id. at 44. At that time, Officer Oswald




      2
        Officer Antonio Mantey testified that James told him that he was hit a second time by a man with a beard
      wearing an unbuttoned floral shirt and swimming trunks. Tr. at 21. However, the officer later confirmed
      that his police report contained a statement from James that he was struck the second time by a shirtless man.
      Id. at 21-22.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019                 Page 4 of 12
      observed that Danley was wearing swimming trunks and no shirt and that he

      could smell the odor of an alcoholic beverage on Danley’s breath. Id. at 44.

      While speaking with the officers, Danley repeatedly denied that he was

      involved in any altercation at the Robinsons’ residence and claimed that he

      arrived at the Robinsons’ residence after any altercation had ended. Id. at 15,

      45. The officers observed that Danley had dried blood on his feet, shin,

      stomach, and left hip area. Id. at 16, 45, 47-48; Exs. 4, 5, 6, 7, 8. After speaking

      with Danley, Officer Mantey made the decision to detain him while the officers

      conducted their investigation for battery. Tr. at 16-17. Officer Oswald

      transported Danley to the Elkhart County Jail, and Officer Mantey went back

      to the Robinsons’ residence to take photos and further statements. Id. at 17-19,

      45.


[8]   At the Elkhart County Jail, Danley told Officer Oswald that he had blood on

      him because he cut his feet while kayaking. Id. at 48. Officer Oswald checked

      Danley’s feet, and he did not see any fresh lacerations or open wounds that

      could be a source of bleeding. Id. While in detention, Danley again denied any

      involvement in the altercation, but later made a comment that “people that sell

      drugs to kids deserve their ass whooped.” Id. at 48-49, 66.


[9]   On May 30, 2018, the State charged Danley with battery as a Class A

      misdemeanor. Appellant’s App. Vol. 2 at 14. A bench trial was held on February

      5, 2019. Id. at 8. At trial, Danley admitted that he was present during the

      altercation and held James in a headlock for approximately twenty seconds

      until James “said he would quit.” Tr. at 61-62. Danley also testified that, when

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 5 of 12
       he spoke to the officers, he denied involvement in the altercation “because [he]

       didn’t want to be in trouble for what all had happened,” and he thought “if [he]

       just denied it completely it would go away . . . .” Id. at 63, 66. After taking the

       matter under advisement, the trial court found Danley guilty as charged on

       March 3, 2019. Id. at 34-37. At sentencing, the trial court sentenced Danley to

       one year with credit for three days served and the remaining time suspended to

       reporting probation. Id. at 85; Appellant’s App. Vol. 2 at 42. Danley now

       appeals.


                                      Discussion and Decision

                                 I.       Sufficiency of the Evidence
[10]   Danley argues that the evidence presented at trial was insufficient to support his

       conviction. When we review the sufficiency of evidence to support a

       conviction, we do not reweigh the evidence or assess the credibility of the

       witnesses. Lehman v. State, 55 N.E.3d 863, 868 (Ind. Ct. App. 2016), trans.

       denied. We consider only the evidence most favorable to the verdict and the

       reasonable inferences that can be drawn from that evidence. Fuentes v. State, 10

       N.E.3d 68, 75 (Ind. Ct. App. 2014), trans. denied. We also consider conflicting

       evidence in the light most favorable to the trial court’s ruling. Oster v. State, 992

       N.E.2d 871, 875 (Ind. Ct. App. 2013), trans. denied. We will not disturb the

       verdict if there is substantial evidence of probative value to support it. Fuentes,

       10 N.E.3d at 75. We will affirm unless no reasonable fact-finder could find the

       elements of the crime proven beyond a reasonable doubt. Delagrange v. State, 5

       N.E.3d 354, 356 (Ind. 2014). A conviction can be sustained on the
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 6 of 12
       uncorroborated testimony of a single witness, even when that witness is the

       victim. Dalton v. State, 56 N.E.3d 644, 648 (Ind. Ct. App. 2016), trans. denied.


[11]   Danley contends that the evidence presented by the State was not sufficient to

       prove beyond a reasonable doubt that he was guilty of battery as a Class A

       misdemeanor. Specifically, he asserts that, although the evidence established

       that he and James were involved in an altercation and that at some point he had

       James in a headlock, the evidence did not prove that James’s injuries were the

       result of any touching by Danley. Danley also points to inconsistencies in

       James’s description of who hit him in the face and caused his injuries.


[12]   Danley was convicted of Class A misdemeanor battery. In order to convict him

       of that crime, the State was required to prove beyond a reasonable doubt that he

       “knowingly or intentionally . . . touche[d] another person in a rude, insolent, or

       angry manner” and that the touching resulted in bodily injury to the person.

       Ind. Code § 35-42-2-1(c)(1), (d)(1). Bodily injury is defined as “any impairment

       of physical condition, including physical pain.” Ind. Code § 35-31.5-2-29.

       “Evidence of touching, however slight, is sufficient to support a conviction for

       battery.” Wolf v. State, 76 N.E.3d 911, 915 (Ind. Ct. App. 2017) (citation

       omitted).


[13]   Here, the evidence most favorable to the verdict showed that, after a verbal and

       physical altercation occurred between Joanna and Michelle, James was hit from

       behind, then punched in the face and put in a headlock. Tr. at 31-33. As a

       result, James sustained a black eye and two cuts near his eye, which caused him


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 7 of 12
       pain and left a scar on his face. Id. at 32; Exs. 3, 4, 12, 13. Although James did

       not see who hit him from behind, he reported to the officers that he was hit in

       the face the second time by an older man with a beard who was wearing

       swimming trunks.3 Tr. at 21-22, 33; Def.’s Ex. A. James testified that he was hit

       in the face when he was near his doorstep, and he remembered Danley was

       near him at that time. Tr. at 31, 33. Danley admitted at trial that he held

       James in a headlock for approximately twenty seconds and asked James if he

       “had enough.” Id. at 31, 62. When the police made contact with Danley and

       spoke to him, he was dressed consistently with James’s description of the man

       who hit him in the face. Id. at 15, 21-22; Ex. 3; Def.’s Ex. A.


[14]   Additionally, Danley repeatedly lied to the police when he initially spoke with

       them the night of the battery. He continuously denied he had been at James’s

       residence during the altercation and that he had been involved in the altercation

       at all. Tr. at 45. Instead, he claimed that he had only arrived at James’s

       residence after the altercation had ended. Id. However, Danley had dried

       blood on his foot, shin, stomach, and hip area. Id. at 16, 45, 47-48; Exs. 4, 5, 6,

       7, 8. The injuries that James had sustained were bleeding, and Danley was the

       only other person observed to have blood on him. Tr. at 16-17, 23. When

       asked by the police about the dried blood, Danley stated that it was from cuts




       3
         We note that there was inconsistent evidence as to whether Danley was wearing an unbuttoned floral shirt
       during the altercation with James. Tr. at 21-22. However, it is reasonable to infer that a man wearing an
       unbuttoned shirt may have appeared as shirtless. Moreover, the trial court, in its order, recognized this
       inconsistency and found that “it would be reasonable for a person to be confused after having been hit in the
       head.” Appellant’s App. Vol. 2 at 37.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019                  Page 8 of 12
       he sustained to his feet from kayaking; however, the police did not observe any

       fresh lacerations or injuries that could be the source of the dried blood. Id. at

       48. At trial, Danley testified that, when he spoke to the officers, he denied

       involvement in the altercation “because [he] didn’t want to be in trouble for

       what all had happened,” and he thought “if [he] just denied it completely it

       would go away . . . .” Id. at 63, 66. Based on the evidence most favorable to

       the verdict presented at trial, we conclude that sufficient evidence was presented

       to support Danley’s conviction for battery.


                                     II.     Inappropriate Sentence
[15]   Danley argues that his sentence is inappropriate. Pursuant to Indiana Appellate

       Rule 7(B), this court “may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the [c]ourt finds that the sentence is

       inappropriate in light of the nature of the offense and the character of the

       offender.” Our Supreme Court has explained that the principal role of appellate

       review should be to attempt to leaven the outliers, “not to achieve a perceived

       ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). We independently examine the nature of Danley’s offense and his

       character under Appellate Rule 7(B) with substantial deference to the trial

       court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015). “In

       conducting our review, we do not look to see whether the defendant’s sentence

       is appropriate or if another sentence might be more appropriate; rather, the test

       is whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315

       (Ind. Ct. App. 2013), trans. denied. Whether a sentence is inappropriate

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 9 of 12
       ultimately depends upon “the culpability of the defendant, the severity of the

       crime, the damage done to others, and a myriad of other factors that come to

       light in a given case.” Cardwell, 895 N.E.2d at 1224. Danley bears the burden

       of persuading us that his sentence is inappropriate. Id.


[16]   Danley contends that his one-year sentence with credit for time served and the

       balance suspended to probation is inappropriate in light of the nature of his

       offense and his character. As to the nature of the offense, he asserts that the

       circumstances of the offense were minimal and James’s injuries were not

       serious, and that there was nothing particularly egregious about the offense to

       support the imposition of the maximum length sentence. As to his character,

       Danley maintains that his sentence is inappropriate because his criminal history

       is minor, occurring many years ago and having no connection to the instant

       offense, and he is a veteran who has steady employment.


[17]   Here, Danley was convicted of one count of Class A misdemeanor battery. The

       sentencing statute for Class A misdemeanors provides that “[a] person who

       commits a Class A misdemeanor shall be imprisoned for a fixed term of not

       more than one (1) year[.]” Ind. Code § 35-50-3-2. The trial court imposed a

       one-year sentence with credit for three days served and the balance suspended

       to reporting probation. Appellant’s App. Vol. 2 at 2.


[18]   As this court has recognized, the nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017). “When


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 10 of 12
       determining the appropriateness of a sentence that deviates from an advisory

       sentence, we consider whether there is anything more or less egregious about

       the offense as committed by the defendant that ‘makes it different from the

       typical offense accounted for by the legislature when it set the advisory

       sentence.’” Moyer v. State, 83 N.E.3d 136, 142 (Ind. Ct. App. 2017) (quoting

       Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011)), trans. denied. In

       the present case, a physical altercation between Joanna and Michelle occurred,

       which James attempted to break up by putting himself between the two women.

       After trying to diffuse the situation by recording what was happening on his

       cellphone, James was hit from behind and then hit in the face and put into a

       headlock. Although James did not see who hit him from behind, the evidence

       showed that Danley hit James in the face and then held him in a headlock for

       about twenty seconds. This battery by Danley resulted in James having a black

       eye and two cuts on his face, which caused him pain and a scar on his face.

       When approached by the police, Danley repeatedly lied about being at James’s

       residence and being involved in the altercation.


[19]   The character of the offender is found in what we learn of the offender’s life and

       conduct. Perry, 78 N.E.3d at 13. When considering the character of the

       offender, one relevant fact is the defendant’s criminal history. Johnson v. State,

       986 N.E.2d 852, 857 (Ind. Ct. App. 2013). The evidence showed that Danley

       had a minimal criminal history that consisted of two misdemeanor convictions

       from 2007, one for driving while suspended and one for possession of

       marijuana. Tr. at 82. “‘Even a minor criminal record reflects poorly on a


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 11 of 12
       defendant’s character.’” Morris v. State, 114 N.E.3d 531, 539 (Ind. Ct. App.

       2018) (quoting Reis v. State, 88 N.E.3d 1099, 1105 (Ind. Ct. App. 2017)), trans.

       denied. Additionally, Danley’s repeated lying to the police about being involved

       in the altercation at James’s residence demonstrates poor character. When he

       first spoke to the police, Danley denied that an altercation occurred and

       claimed that he arrived at James’s residence after everyone had left. When

       asked about the dried blood on his person, Danley initially stated it was his own

       blood from kayaking, but the officers could not find any wounds from which

       the blood could have come. At trial, Danley testified that he denied

       involvement in the altercation “because [he] didn’t want to be in trouble for

       what all had happened,” and he thought “if [he] just denied it completely it

       would go away . . . .” Tr. at 63, 66. Although we commend Danley for his

       military service, his repeated lies to the police to avoid responsibility show a

       lack of respect for authority. We conclude that Danley has not shown that his

       one-year sentence with credit for time served and the balance suspended to

       reporting probation is inappropriate in light of the nature of the offense and his

       character.


[20]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-729 | November 13, 2019   Page 12 of 12